UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-4988


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JOSE LUIS WILSON,

                       Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:10-cr-00997-HMH-1)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose Luis Wilson pled guilty to assault on another

inmate and was sentenced to thirty-seven months’ imprisonment to

run consecutively to his undischarged term of imprisonment.                               On

appeal,     counsel     has     filed    a        brief    pursuant     to     Anders     v.

California,    386      U.S.    738   (1967),        stating     that    there      are   no

meritorious issues for appeal, but questioning whether Wilson’s

sentence was reasonable.              Wilson was advised of his right to

file a pro se supplemental brief, but has not done so. The

Government declined to file a brief.                  We affirm.

            Counsel does not direct our attention to any specific

potential    errors      in    Wilson’s      sentence.           We    review      Wilson’s

sentence    “under      a     deferential         abuse-of-discretion          standard.”

Gall v. United States, 552 U.S. 38, 41 (2007).                           In conducting

this   review,     we    must    first    ensure          that   the    district     court

committed no significant procedural error, such as failing to

properly calculate the Sentencing Guidelines range, treating the

Guidelines as mandatory, failing to consider the 18 U.S.C. §

3553(a) (2006) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence.     Id. at 51.           “When imposing a sentence within the

Guidelines . . . the [district court’s] explanation need not be

elaborate or lengthy because [G]uidelines sentences themselves

are    in   many   ways       tailored       to     the    individual        and   reflect

                                             2
approximately      two       decades    of      close     attention        to     federal

sentencing policy.”           United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (internal quotation marks omitted).

            Once we have determined that the sentence is free of

procedural error, we consider the substantive reasonableness of

the   sentence,    “tak[ing]        into       account    the        totality    of   the

circumstances.”        Gall, 552 U.S. at 51.                If the sentence is

within the appropriate Guidelines range, we apply a presumption

on appeal that the sentence is reasonable.                           United States v.

Mendoza-Mendoza, 597 F.3d 212, 217 (4th Cir. 2010).                               Such a

presumption is rebutted only if the defendant demonstrates “that

the sentence is unreasonable when measured against the § 3553(a)

factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379

(4th Cir. 2006) (internal quotation marks omitted).

            In this case, the district court adopted the advisory

Guidelines    range    in     the   presentence      report      without        objection

from either party.           The court then heard argument from counsel

and   allocution      from    Wilson    as     to   the   appropriate           sentence.

Counsel did not request a specific sentence but suggested that,

despite     the    Guidelines’         recommendation           of     a   consecutive

sentence, the sentence be run concurrently with the sentence

Wilson was already serving.                After considering the § 3553(a)

factors and the advisory Guidelines, the court concluded that a

consecutive sentence at the low end of the Guidelines range

                                           3
adequately addressed the sentencing factors.                       Neither counsel

nor Wilson offers any grounds to rebut the presumption on appeal

that      the        within-Guidelines         sentence      was     substantively

reasonable.          Accordingly, we conclude that the district court

did not abuse its discretion in sentencing Wilson.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.         We   therefore    affirm   the    district    court’s      judgment.

This court requires that counsel inform Wilson, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Wilson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.          Counsel’s motion must state that a copy thereof

was served on Wilson.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials       before    the    court   and    argument   would     not    aid   the

decisional process.



                                                                            AFFIRMED




                                           4